DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments/Arguments
1.	Applicant's arguments filed 27 July 2021 have been fully considered but are not persuasive. The amended claims are not allowable at least because they introduce new matter not originally disclosed in the specification.   


Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 30-47 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) identify a route to the destination location, based on the current location of the mobile device and the physical characteristic of the building”. 
	


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-47 rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (Japanese Patent Publication # 2011-174723) in view of Kmiecik (WIPO Publication # 2010/057506).

Regarding claims 30, 36, and 42, Hatano discloses a mobile device (figs 1-2: navigation device 100 and/or vehicle CR, etc), comprising: 
a memory unit (fig 2: 120, etc); and 
at least one processor (fig 2: 110, etc) configured to: 
determine, based on an output of one or more position sensors associated with the mobile device, a current location of the mobile device (fig 2: 180, etc); 
identify a destination location that is different from the current location (P57, etc); 
acquire a plurality of images representative of an environment, when a user of the mobile device is in the environment, wherein the plurality of images is associated with one or more cameras associated with the mobile device (fig 2: 130, P53, 73, etc); 
access a physical characteristic of an object within a field of view of at least one of the cameras (fig 4: S15, P74, 77, etc); 
identify one or more instructions to guide the user to the destination location, the instructions based on the physical characteristic of the object derived from the plurality of images (fig 4: S16, P77, etc); and 
deliver to the user the one or more instructions (fig 4: S17, P77, etc).
Hatano does not explicitly disclose that the object is a building. 
In the same field of endeavor, Kmiecik discloses that the object is a building. Kmiecik further discloses accessing a physical characteristic of a building within a field 
It would have been obvious before the effective filing date of the claimed invention for Hatano to use a building, as taught by Kmiecik, in order to facilitate navigation by providing directions with respect to one of the most common landmarks available (buildings), with predictable results.  

Regarding claims 31, 37, and 43, Hatano further discloses that identification of the destination location is based on user input (P57, etc).  

Regarding claims 32, 38, and 44, Hatano further discloses that the user input includes an address corresponding to the destination location (P57, etc).  

Regarding claims 33, 39, and 45, Hatano further discloses that the at least one processing device is configured to: use map data to identify at least one mapped entity; and include in the one or more instructions at least one reference to the mapped entity, if the mapped entity is determined to be visible to the user (fig 4, P74, 77, etc).  

Regarding claims 34, 40, and 46, Hatano further discloses that the one or more instructions are delivered to a display of the mobile device (fig 1: 150, etc).  

Regarding claims 35, 41, and 47, Hatano further discloses that the mobile device is integrated into a vehicle (fig 2, etc).


6.	Claims 30-47 rejected under 35 U.S.C. 103 as being unpatentable over Barkowski et al. (German Patent Publication # 10 245 335) in view of Kmiecik (WIPO Publication # 2010/057506).

Regarding claims 30, 36, and 42, Barkowski discloses a mobile device (fig 1: 1, etc), comprising: 
a memory unit (fig 1, etc); and 
at least one processor (fig 1: 2, 13, etc) configured to: 
determine, based on an output of one or more position sensors associated with the mobile device, a current location of the mobile device (fig 1: 3, etc); 
identify a destination location that is different from the current location (P15, etc); 
acquire a plurality of images representative of an environment, when a user of the mobile device is in the environment, wherein the plurality of images is associated with one or more cameras associated with the mobile device (fig 1: 11, P15-16, etc: camera recognizes moving objects, road objects, buildings, or other structures next to the road); 
access a physical characteristic of an object within a field of view of at least one of the cameras (P18, etc); 
identify one or more instructions to guide the user to the destination location, the instructions based on the physical characteristic of the object derived from the plurality of images (P18, etc); and 

Barkowski does not explicitly disclose that the object is a building. 
In the same field of endeavor, Kmiecik discloses that the object is a building. Kmiecik further discloses accessing a physical characteristic of a building within a field of view of at least one of the cameras (page 14 line 31: “Turn right in front of red-illuminated two floor building”, etc). 
It would have been obvious before the effective filing date of the claimed invention for Barkowski to use a building, as suggested by Barkowski and/or taught by Kmiecik, in order to facilitate navigation by providing directions with respect to one of the most common landmarks available (buildings), with predictable results.  

Regarding claims 31, 37, and 43, Barkowski further discloses that identification of the destination location is based on user input (P15, etc).  

Regarding claims 32, 38, and 44, Barkowski further discloses that the user input includes an address corresponding to the destination location (P15, etc).  

Regarding claims 33, 39, and 45, Barkowski further discloses that the at least one processing device is configured to: use map data to identify at least one mapped entity; and include in the one or more instructions at least one reference to the mapped entity, if the mapped entity is determined to be visible to the user (P18, etc).  

Regarding claims 34, 40, and 46, Barkowski further discloses that the one or more instructions are delivered to a display of the mobile device (fig 1: 9, etc).  

Regarding claims 35, 41, and 47, Barkowski further discloses that the mobile device is integrated into a vehicle (fig 1, etc).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3663
July 30, 2021